Attachment to Advisory Action
1.   Applicant’s amendment filed on July 6, 2021 has been fully considered. The amendment was filed and considered under AFCP2.0. An Examiner-initiated interview with Chao Gao was conducted on July 14, 2021 to discuss the current amendment.

2.  The amendment has been fully considered, but is not entered given it would not overcome all of the rejections in the most recent final Office action.
Thus, in the present amendment instant claim 1 has been amended by including limitations of claims 6-7 and further specifying the poly(meth)acrylic compound containing a monofunctional (meth)acrylic acid alkyl ester having 8 or more carbon atoms in a side chain in amount of 55%wt or more.
However, Nagai et al discloses a paste for producing the inorganic sintered compact (Abstract) comprising a binder, wherein the binder contains a graft copolymer having a unit of polyvinyl butyral and a unit including a poly(meth)acrylic acid compound; the polyvinyl butyral having polymerization degree of 800-4,000, a hydroxyl content of 20-40%mol, and butyralization degree of 60-80%mol, and the (meth)acrylic acid compound contains 90%wt or more (meth)acrylic acid ester compound (Derwent Abstract, [0026], claim 1, [0013], [0019], [0020]). 
The (meth)acrylic acid compound includes (meth)acrylic ester ([0025]), specifically cited isodecyl methacrylate (Tg = -41ºC according to Glass Transition Temperature flyer, as to instant claim 9),  decyl methacrylate  (Tg= -63ºC according to Glass Transition Temperature flyer), octyl methacrylate (Tg= -45ºC according to Glass Transition Temperature flyer), 2-ethylhexyl methacrylate, lauryl methacrylate, preferably used 2-
Though Nagai et al does not teach the paste further comprising pore-forming agent for achieving porosity, Nanataki et al discloses a composition for making a ceramic green sheet, the composition comprising a ceramic powder and a binder and further a multiplicity of planar or elongated flakes which disappear upon heating and thereby provide planar and elongate pore corresponding to said planar or elongate flakes (Abstract, col. 2, lines 37-60), thereby providing the porous ceramic structures (col. 2, lines 56-60).

3. With respect to Applicant’s arguments regarding unexpected results of instant invention, it is noted that 
1) Instant claims are silent with respect to any properties of the binder or the paste, specifically thermal decomposability and strength/peeling property, as argued by Applicant.
2) Referring to Table on page 5 of Applicant’s arguments, where the properties of thermal decomposability and strength/peeling property of Examples 1 and 13 are compared to those of Examples 4 and 14 and stating the criticality of the average glass transition temperature of the graft copolymer, it is noted that Example 5 of Table 1 of instant specification has Tg of the graft copolymer of 26ºC, which value is within the claimed range of -15ºC to 35ºC, but still shows the properties of thermal decomposability and strength/peeling that are the same as for Example 4. Therefore, no 
3)  It is further noted that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

4) On the other hand, Nagai et al exemplifies methyl methacrylate, n-butyl methacrylate, n-butyl acrylate and 2-ethylhexyl methacrylate as the (meth)acrylate units, i.e. not only high Tg but low Tg (meth)acrylate units as well. Though Nagai et al does not exemplified the use of isodecyl methacrylate or lauryl methacrylate units, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  
The 2-ethylhexyl methacrylate, isodecyl methacrylate, lauryl methacrylate, and isobutyl acrylate cited by Nagai et al ([0027]) are the same (meth)acrylates as claimed in instant claim 9.
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific types and amounts of the chosen alkyl (meth)acrylates constituting the  (meth)acrylic acid Nagai et al,  including 2-ethylhexyl methacrylate, isodecyl methacrylate, lauryl methacrylate, and thereby optimize the overall glass transition temperature of the (meth)acrylic acid component unit, depending on the specific desired properties and desired end-use of the binder, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764